Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4, 11-12, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci et al. (US 2021/0234767) in view of Vogt et al. (US 2017/0192428).
Regarding claim 1, Ricci teaches a vehicle control system comprising a user terminal, a server and a vehicle, wherein the user terminal is configured [to transmit user information to a Near Field Communication (NFC)] device of the vehicle] after an application execution, the server is configured to transmit vehicle movement information input from the user terminal to the vehicle when the user information transmitted from the vehicle is confirmed as pre-registered user information, (see Ricci at claim 39, which discloses a remote vehicle control system comprising a vehicle including a remote control module and a mobile device outputting a graphical user interface (GUI) that includes user selectable features and displays information, and a server configured to communicate with the vehicle and the mobile device.  Also, see Ricci at [0021] which discloses a remote control module to receive a request from a remote source to command a vehicle function, authenticate the requestor, and, when successfully authenticated and when privileged to request the performance of the vehicle function, execute or cause execution of the request; see Ricci at claim 21, which discloses that the server remotely communicates with the mobile device and the vehicle, and based on the user being authenticated, determining, using the mobile device and the server, that the user is privileged to make the user request; see Ricci at claim 21 which discloses that based on the determination, generating, at the server, a remote control command that represents the user request and transmitting, to the vehicle, the remote control command;  Examiner maps the remote control command to the transmitted vehicle movement information.  Also, see Ricci at [0054] which discloses that the terms “communication device,” “smartphone,” and “mobile device,” and variations thereof, as used herein, are used interchangeably and include any type of device capable of communicating with one or more of another device and/or across a communications network, via a communications protocol, and the like, and that exemplary communication devices may include but are not limited to smartphones, handheld computers, laptops, netbooks, notebook computers, subnotebooks, tablet computers, scanners, portable gaming devices, phones, pagers, GPS modules, portable music players, and other Internet-enabled and/or network-connected devices.)
and the vehicle is configured to move based on the vehicle movement information when a movement command is received (see Ricci at claim 21 which discloses a user request for controlling a vehicle configuration of the vehicle and that the server is configured to generate a remote control command based on the user request after authentication has been performed; see Ricci at claim 26 which discloses that the vehicle configuration includes at least one of on-board input/output system display appearance and movement; also see Ricci at claim 27 which discloses that the vehicle configuration includes alteration of vehicle speed.  Examiner maps the alteration of vehicle speed to vehicle movement.)
Ricci does not expressly disclose to transmit user information to a Near Field Communication (NFC) device of the vehicle, which in a related art, Vogt teaches (see Vogt at [0036] in conjunction with Fig. 1 which discloses that the external input interface 110 preferably includes a mechanism (e.g., proximity sensors or one or more input devices) for verifying proximity and/or identity of a person or other entity (e.g., an ambulance) interacting with the interface 110; also see Vogt at [0053]  which disclose that the external input interface 110 may include an identification/token reader using NFC.  Examiner notes that external input interface 110 corresponds to the user terminal.  Vogt at [0057] discloses that the local communication interface 120 functions to couple the external input interface 110 to the autonomous vehicle; see Vogt at [0059] which discloses that the local communications interface 120 may be any suitable communications interface; e.g., a wired electrical interface, a wireless communication interface (e.g., Bluetooth, Wi-Fi, near-field communication (NFC)); see Vogt at [0068] which discloses detecting an external interaction request S211 functions to detect an interaction request from a person or other entity external to the autonomous vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ricci  to transmit user information to a Near Field Communication (NFC) device of a vehicle, as taught by Vogt.  
One would have been motivated to make such a modification to create systems and methods for externally interfacing with an autonomous vehicle, as suggested by Vogt at [0005].  

Regarding claim 2, the modified Ricci teaches the vehicle control system according to claim 1, wherein the server is configured to receive a movement approval request together with a confirmation request of the user information from the vehicle, transmit a movement approval message to the vehicle when the user information is confirmed as the pre-registered user information, and request input of the vehicle movement information to the user terminal (see Ricci at claim 30 which discloses a remote control system that communicates with the vehicle over a cellular network and is configured to: generate a graphical user interface (GUI); receive a user request for controlling a vehicle configuration of the vehicle; receive biometric information of the user; authenticate, based at least in part on the received biometric information, a user accessing the mobile device.  Ricci at claim 30 further discloses that based on the user being authenticated, determine that the user is privileged to make the user request; based on the determination, generate a remote control command that represents the user request; transmit, to the vehicle, the remote control command.  Examiner notes that the authentication process includes transmission of a movement approval message.  Examiner maps the generation of the remote control command that represents the user request to the request input of the vehicle movement information to the user terminal.)
Regarding claim 4, the modified Ricci teaches the vehicle control system according to claim 1, wherein the vehicle is configured to receive the movement command through a touch sensor provided on a door of the vehicle (see Vogt at [0069] which discloses that step S211 may include detecting an interaction request in any manner; for example, by detecting presence of an entity with a camera of the autonomous vehicle, or by detecting actuation of a touch sensor, button, or switch external to the vehicle.)
Claims 11-12, 14, and 21 are directed toward a method that performs the steps recited in the system of claims 1-2 and 4.  The cited portions of the reference(s) used in the rejections of claims 1-2 and 4 teach the steps recited in the method of claims 11-12, 14, and 21.  Therefore, claims 11-12, 14, and 21 are rejected under the same rationale used in the rejections of claims 1-2 and 4.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci et al. (US 2021/0234767) in view of Vogt et al. (US 2017/0192428) and further in view of Pognon et al. (US 2020/0209849)
Regarding claim 3, the modified Ricci teaches the vehicle control system according to claim 2, wherein the vehicle is configured to inform movement preparation completion [by lighting an indicator provided on a door of the vehicle] when the movement approval message is received (see Ricci at claim 21 which discloses the user being authenticated and determining that the user is privileged to make the user request and further controlling a vehicle configuration based on the remote control command and collecting, at the vehicle, vehicle state data; Examiner maps the collection of the vehicle state data to the vehicle being configured to inform movement preparation completion.)
However, the modified Ricci does not expressly disclose by lighting an indicator provided on a door of the vehicle which in a related art, Pognon teaches (see Pognon at [0009] which discloses a signaling means adapted to be installed on at least two side portions of the vehicle and to generate a first light of a first selected color, visible from the outside of the vehicle, in case of receipt of a first command.  Examiner maps signaling means adapted to be installed on the at least two side portions of the vehicle to generate a first light to the recited indicator provided on a door of the vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ricci to providing lighting by an indicator provided on a door of the vehicle, as taught by Pognon.  
One would have been motivated to make such a modification to provide immediate reassurance to a third party by means of signaling, as suggested by Vogt at [0005].  
Claim 13 is directed toward a method that performs the steps recited in the system of claim 3.  The cited portions of the reference(s) used in the rejection of claim 3 teach the steps recited in the method of claims 13.  Therefore, claim 13 is rejected under the same rationale used in the rejection of claim 3.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci et al. (US 2021/0234767) in view of Vogt et al. (US 2017/0192428) and further in view of Oh et al. (US 2015/0210164).
Regarding claim 5, the modified Ricci does not expressly disclose the vehicle control system according to claim 4, wherein the vehicle movement information comprises a movement direction and a movement distance, and wherein the vehicle is configured to move in the movement direction by the movement distance when a user's touch is input to the touch sensor at a predetermined number of times corresponding to the movement direction which in a related art Oh teaches (see Oh at [0009-0010] which discloses that a command input unit or a movement command input unit may include a touch sensor; see Oh at [0085] which discloses that the movement command input unit may be configured to receive inputs of both movement direction and movement distance.  Examiner notes that being able to configure receive inputs of both movement direction and movement distance corresponds to inputting a user’s touch a predetermined number of times corresponding to the movement direction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ricci to provide wherein the vehicle movement information comprises a movement direction and a movement distance, and wherein the vehicle is configured to move in the movement direction by the movement distance when a user's touch is input to the touch sensor at a predetermined number of times corresponding to the movement direction, as taught by Oh.  
One would have been motivated to make such a modification to allow a user to more easily input various commands as desired, as suggested by Oh at [0087].
Claim 15 is directed toward a method that performs the steps recited in the system of claim 5.  The cited portions of the reference(s) used in the rejection of claim 5 teach the steps recited in the method of claims 15.  Therefore, claim 15 is rejected under the same rationale used in the rejection of claim 5.
  

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci et al. (US 2021/0234767) in view of Vogt et al. (US 2017/0192428) and further in view of Treyz et al. (US 6,526,335).
Regarding claim 6 the modified Ricci teaches receiving a movement command (see Ricci at claim 21 which discloses a user request for controlling a vehicle configuration of the vehicle and that the server is configured to generate a remote control command based on the user request after authentication has been performed; see Ricci at claim 26, which discloses that the vehicle configuration includes at least one of on-board input/output system display appearance and movement.)
However, the modified Ricci does not expressly disclose the vehicle control system according to claim 1, wherein the vehicle is configured to turn on ignition and release parking brake when the movement command is received, which in a related art Treyz teaches (see Treyz at col. 24 lines 27-30 which discloses that several approaches may be used to start a vehicle’s engine remotely and that an approach is to allow the engine to be started remotely and to allow the parking brake to be released and the automobile put in gear.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ricci to provide wherein the vehicle is configured to turn on ignition and release parking brake when the movement command is received, as taught by Treyz.  
One would have been motivated to make such a modification to allow a user to start the automobile remotely and to drive the automobile once it has been started, as suggested by Treyz at col. 24 lines 32-33.  
Claim 16 is directed toward a method that performs the steps recited in the system of claim 6.  The cited portions of the reference(s) used in the rejection of claim 6 teach the steps recited in the method of claims 16.  Therefore, claim 16 is rejected under the same rationale used in the rejection of claim 6.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci et al. (US 2021/0234767) in view of Vogt et al. (US 2017/0192428) and further in view of Kantajaraniti et al. (US 2015/0005986).
Regarding claim 7, the modified Ricci does not expressly disclose wherein the vehicle is configured to switch to a standby state after the movement is completed and blink an indicator provided on a door of the vehicle which in a related art Kantajaraniti teaches (see Kantajaraniti at [0316] which discloses a controller 403 that checks the operation of various sensors and whether such sensors are operational and that if damages or irregularities are detected, the vehicle security system will enter a standby mode as programmed and the micro-controller 404 sends a signal to the controller 403 to activate an LED to a blinking status to notify that the vehicle security system is functioning and in standby mode.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to include switching to a standby state and blinking an indicator provided on a door of the vehicle, as taught by Kantajaraniti.  
One would have been motivated to make such a modification to notify that the vehicle security system is functioning and in standby mode, as suggested by Kantajaraniti at [0136].  
Claim 17 is directed toward a method that performs the steps recited in the system of claim 7.  The cited portions of the reference(s) used in the rejection of claim 7 teach the steps recited in the method of claims 17.  Therefore, claim 17 is rejected under the same rationale used in the rejection of claim 7.

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci et al. (US 2021/0234767) in view of Vogt et al. (US 2017/0192428) in view of Kantajaraniti et al. (US 2015/0005986) and further in view of Jensen et al. (US 2015/0159613).
Regarding claim 8, the modified Ricci teaches the vehicle control system according to claim 7, wherein the vehicle is configured to further move based on the vehicle movement information when an additional movement command is received [within a predetermined waiting time] (see Ricci at [0021] which discloses a remote control module to receive a request from a remote source to command a vehicle function, authenticate the requestor, and, when successfully authenticated and when privileged to request the performance of the vehicle function, execute or cause execution of the request; see Ricci at claim 21 discloses controlling, at the vehicle, a vehicle configuration based on the remote control command; see Ricci at [0379] which discloses that embodiments, and/or configurations and certain variations and modifications, other variations, combinations, and modifications are within the scope of the disclosure.  Examiner notes that an additional movement may be performed by repeating the steps recited in claim 1.  Examiner directs the Applicant to the cited portions of Ricci and Vogt as was previously cited in the teaching of claim 1.)
However, the modified Ricci does not expressly teach within a predetermined waiting time, which in a related art, Jensen teaches (see Jensen at [0008] which discloses that the idle reduction engine shutdown and restart controller can also be electronically and controllably connected and configured to shut down the engine in an engine shutdown mode and to actuate the engine and the starter to start the engine in one or more of an initial engine start mode and one or more engine restart modes; see Jensen at [0066] which discloses an idle engine shutdown and that if at the expiration of a second predefined time period (which can be shorter than the foregoing predefined time period discussed above) following the transmission of and, in one embodiment, displayed by the engine shutdown mode notification signals, the idle reduction engine shutdown and restart controller 74 has not received a signal indicative of the operator actuating the engine shutdown or restarting control system operator controls 122 to prevent or delay the engine shutdown, the engine shutdown mode can be activated by the idle reduction engine shutdown and restart controller 74.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ricci to provide for receiving a command  within a predetermined waiting time, as taught by Jensen.  
One would have been motivated to make such a modification to reduce fuel consumption and improve fuel economy for vehicles that are not being utilized but continue to consume fuel such as during engine idling and to subsequently restart the engine when needed, as suggested by Jensen at [0003].  
Regarding claim 9, the modified Ricci teaches the vehicle control system according to claim 8, wherein the vehicle is configured to turn off ignition and engage parking brake after the predetermined waiting time has elapsed when the additional movement command is not received and transmit a movement completion signal to the server (see Jensen at [0004] which discloses automatically locking the electric parking brake when the vehicle is stopped after a previously definable deceleration time; see Jensen at [0008] which discloses that the machine can additionally include an idle reduction engine shutdown and restart controller which can be electronically and controllably connected to the engine, the parking brake, the one or more electric motors; also, see Jensen at [0066] which discloses engine shutdown when restart control system operator controls do not prevent or delay engine shutdown.)
Regarding claim 10, the modified Ricci teaches the vehicle control system according to claim 8, wherein the vehicle is configured to immediately turn off ignition and engage parking brake after completing the additional movement and transmit a movement completion signal to the server (see Jensen at [0004] which discloses automatically locking the electric parking brake when the vehicle is stopped after a previously definable deceleration time; see Jensen at [0008] which discloses that the idle reduction engine shutdown and restart controller can also be electronically and controllably connected and configured to shut down the engine in an engine shutdown mode and to actuate the engine and the starter to start the engine in one or more of an initial engine start mode and one or more engine restart modes; see Jensen at [0066] which discloses an idle engine shutdown and that if at the expiration of a second predefined time period (which can be shorter than the foregoing predefined time period discussed above) following the transmission of and, in one embodiment, displayed by the engine shutdown mode notification signals, the idle reduction engine shutdown and restart controller 74 has not received a signal indicative of the operator actuating the engine shutdown or restarting control system operator controls 122 to prevent or delay the engine shutdown, the engine shutdown mode can be activated by the idle reduction engine shutdown and restart controller 74.  Examiner notes that the parking brake is automatically locked and engine is shutdown (i.e., ignition turned off) when vehicle is stopped which corresponds to immediately turning off ignition and engaging parking brake after completion the movement.  Also, see Jensen at [0030] which discloses that the one or more operator interfaces 124 including but not limited to the display 125 thereof can responsively display or otherwise communicate one or more corresponding notification signals which can provide the operator with information regarding the operation of the machine 12 and the idle reduction engine shutdown and restart system 10.  Examiner maps one of the notification signals to the movement completion signal.)
Claims 18-20 are directed toward a method that performs the steps recited in the system of claims 8-10.  The cited portions of the reference(s) used in the rejection of claims 8-10 teach the steps recited in the method of claims 18-20.  Therefore, claims 18-20 are rejected under the same rationale used in the rejections of claims 8-10.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661